t c memo united_states tax_court ronald e byers petitioner v commissioner of internal revenue respondent docket no 3032-10l filed date ronald e byers pro_se melissa j hedtke john schmittdiel douglas c rennie and teresa e mclaughlin for respondent supplemental memorandum opinion colvin judge this case is before the court on remand from the u s court_of_appeals for the district of columbia circuit with instructions to clarify this opinion supplements our previously filed opinion byers v commissioner tcmemo_2012_27 the legal grounds and reasoning underlying this court’s date order issued by judge stephen j swift on behalf of this court denying petitioner’s motion for leave to file out of time motion to vacate order and decision motion for leave if petitioner’s motion for leave had been granted the court would have filed petitioner’s motion to vacate order and decision in which petitioner contended that respondent committed fraud on the court lodged date in response to the question presented by the remand we conclude that denial of petitioner’s motion was justified on the grounds that petitioner’s underlying motion to vacate order and decision lacked merit background respondent filed a motion for summary_judgment in this collection_due_process cdp case on date we granted that motion and upheld the determination of the internal_revenue_service office of appeals allowing collection by levy of petitioner’s unpaid tax_liabilities for tax years byers v commissioner tcmemo_2012_27 swift j aff’d 740_f3d_668 d c cir in accordance with that opinion on date the 1judge swift was appointed by president reagan to serve a 15-year term as a judge of the tax_court beginning on date and was reappointed by president clinton to a second 15-year term beginning on date judge swift retired from active_service on date and from service as a senior judge on date court granted respondent’s motion for summary_judgment and entered decision in this case on date petitioner filed a motion under rule to vacate the order and decision that accompanied judge swift’s opinion judge swift denied that motion on date on date petitioner filed an appeal in the u s court_of_appeals for the district of columbia circuit from the tax court’s date order denying his date motion the court_of_appeals affirmed the order and decision of the court and denied a petition for rehearing en_banc 740_f3d_668 on date petitioner filed a writ of certiorari with the supreme court after the tax_court entered its order and decision respondent filed a notice_of_federal_tax_lien against petitioner to collect the same tax_liabilities which are at issue here petitioner requested a cdp hearing before appeals in a letter dated date petitioner disputed the existence and amount of any late payment additions to tax for by letter dated date settlement officer so joel mansager replied to petitioner’s date letter with the letter so mansager included transcripts and payoff information for each of 2unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure those tax years the letter also said that the underlying tax_liabilities remained unpaid and that the failure to pay additions to tax had not been included with the original assessment but had accrued because petitioner had failed to pay the tax on date after denial of petitioner’s motion for rehearing en_banc and during the pendency of petitioner’s writ of certiorari petitioner filed the motion for leave and lodged a motion to vacate order and decision in which petitioner alleged that respondent had obtained a favorable decision from the tax_court on respondent’s motion for summary_judgment by fraudulently representing that the failure to pay additions to tax had been assessed and then later disclosing to petitioner that those additions to tax had accrued but had not been assessed the supreme court denied petitioner’s petition for writ of certiorari on date petitioner filed a petition for rehearing from the denial of the writ of certiorari which was denied on date on date judge swift denied petitioner’s date motion for leave without explanation on date petitioner filed with this court a motion for withdrawal of the date order judge swift denied that motion on date on date petitioner appealed to the u s court_of_appeals for the district of columbia circuit this court’s denial of his motion for leave on date the court_of_appeals remanded the case to the tax_court with the following instructions on remand the tax_court is directed to clarify the legal grounds and reasoning underlying its date order denying appellant’s motion for leave to file a motion to vacate discussion a petitioner’s motion to vacate order and decision lacked merit the tax_court has jurisdiction after a decision is final to decide whether a party committed fraud on the court generally the tax_court lacks jurisdiction to vacate a decision once it becomes final 235_f2d_97 9th cir aff’d 352_us_1027 123_tc_15 vacated 429_f3d_533 5th cir 86_tc_1319 aff’d 859_f2d_115 9th cir however the tax_court and 3the remand of this case was not assigned to judge swift who is no longer serving as a judge of this court the remand states that the tax_court shall provide the legal grounds and reasoning underlying its date order we take the use of a neuter pronoun by the court_of_appeals to mean that it is requesting this court’s explanation from the court for the denial of petitioner’s motion for leave that explanation appears herein we disagree with petitioner’s contention that the remand can be satisfied only by providing the personal views of retired judge swift some courts of appeals recognize an exception to the finality rule if there has been fraud on the court see eg 113_f3d_670 7th cir aff’g tcmemo_1995_209 142_tc_413 to establish that this exception applies a party must show that the other party engaged in fraudulent conduct that was intended to mislead the court and that the fraudulent conduct materially affected the outcome of the case drobny v commissioner f 3d pincite see also 478_f2d_588 d c cir although courts must normally adhere to statutory commands of finality such commands are normally read in the light of an overriding interest of correcting injustice whenever there is fraud on the court or the integrity of the judicial process or functioning has been undercut fn refs omitted citing 132_f2d_243 1st cir 387_f2d_689 7th cir and 463_f2d_268 d c cir in order to find fraud on the court the party alleging fraud must show that the alleged improper conduct was an unconscionable plan or scheme that was designed to 4for an example of a case reopened because of fraud on the court see merriam v commissioner tcmemo_2005_17 supplementing tcmemo_1995_432 improperly influence the court in its decision drobny v commissioner f 3d pincite quoting kenner v commissioner f 2d pincite as of date when the tax_court denied petitioner’s motion the case had become final however according to the caselaw just cited we may consider petitioner’s fraud on the court claim after the case is final prima facie case for the underlying motion in deciding whether to grant a motion for leave to file a motion to vacate the court may look through that motion to the underlying motion to decide whether the movant has established a prima facie case in favor of granting the underlying motion 511_f2d_929 2d cir 52_tc_295 vacated by 441_f2d_930 9th cir lewis v commissioner tcmemo_2005_205 reconsidered and superseded by hartman v commissioner tcmemo_2008_124 campbell v commissioner tcmemo_1988_105 pulitzer v commissioner tcmemo_1987_408 thus we next decide whether petitioner has made a prima facie case that the motion underlying his motion for leave filed date in which he contends respondent committed fraud on the court should be granted respondent did not commit fraud on the court in his motion filed date petitioner contends that respondent’s summary_judgment motion constituted fraud on the court petitioner contends that respondent represented in the declaration of so lupe silva filed date which accompanied respondent’s motion for summary_judgment that the commissioner had assessed the sec_6651 additions to tax when petitioner claims those additions to tax had not been assessed petitioner relies on a date letter that he received from an appeals so in a companion cdp hearing involving petitioner’s tax years which states that respondent had not assessed those additions to tax petitioner contends that respondent’s attempt to collect the additions to tax under sec_6651 without assessment amounted to a fraud on the court sec_6665 provides the general_rule that additions to tax additional_amounts and civil penalties shall be assessed collected and paid in the same manner as taxes although sec_6651 requires the use of deficiency procedures for some additions to tax sec_6665 contains an exception to that general_rule it provides that deficiency procedures shall not apply to any addition_to_tax under sec_6651 sec_6654 or sec_6655 instead these additions to tax are summarily assessed meyer v commissioner 97_tc_555 if the additions to tax under sec_6651 can be summarily assessed the fact that they were not assessed along with the deficiency amounts does not constitute fraud on the court in the answer to amended petition filed in this case respondent denied petitioner’s allegations regarding the assessments and stated that the assessments petitioner had the right to challenge did not include interest nor sec_6651 so silva’s certification in the motion for summary_judgment certified the assessment of only the deficiency amounts it did not refer to the additions to tax respondent sent the final notice_of_intent_to_levy to petitioner on date this is apparently what petitioner refers to as a statutory collection notice a table in this notice includes one column stating that respondent had assessed amounts of tax_liability for various years and other columns stating amounts of penalty and interest for which respondent states petitioner is liable petitioner contends that respondent represented through this table that the penalty and interest had been assessed we disagree because the 5however deficiency procedures apply to the portion of a sec_6651 penalty which is attributable to a deficiency sec_6655 headings above the interest and penalty amount columns do not include the word assessed so mansager sent petitioner a letter dated date which stated in part the payoff information indicates that the failure_to_pay_tax penalty was not included with the assessment however it has accrued since you have failed to pay the taxes petitioner alleges that so mansager’s letter informed him for the first time that the additions to tax had not been assessed to the contrary respondent has been consistent in communicating to petitioner that the additions to tax had not been assessed for example respondent disclosed this fact in the answer to the amended petition and the headings on the account summary attached to the notice_of_intent_to_levy do not refer to interest and late-payment additions to tax as having been assessed further to the extent petitioner reads our opinion to say that the commissioner had assessed the additions to tax he is mistaken the notice_of_determination dated date to which petitioner refers does not explicitly state that the additions to tax had been assessed it states i verified through transcript analysis that assessment was made on the applicable cdp_notice periods per sec_6201 and the notice_and_demand for payment letter was mailed to the taxpayer’s last_known_address petitioner points out that respondent’s counsel represented in respondent’s motion for summary_judgment that she had searched the entire record before concluding that there was no genuine issue of any material fact for trial petitioner alleges that respondent’s counsel overlooked respondent’s formal responses to petitioner’s admission requests and that in one admission response respondent said the additions had been assessed petitioner contends that this what petitioner calls misinformation provided by respondent caused the court to overlook that there was a material dispute of fact and constituted fraud on the court petitioner has not provided the court with any documents or plausible information contradicting the statement by respondent’s counsel that counsel had reviewed the administrative file the pleadings and all written proof submitted and had concluded that there is no genuine issue of any material fact for trial the request for admission and the response are as follows petitioner had the right at his cdp hearing to challenge his liability for the addition_to_tax assessed against him under sec_6651 admits the admission request discusses petitioner’s right to challenge his liability for the additions to tax assessed there is no separate admission request stating that the additions to tax had been assessed petitioner alleges in his date motion that appeals’ verification in the notice_of_determination which respondent cited in support of respondent’s motion for summary_judgment found that respondent had assessed the amounts shown on the final notice_of_intent_to_levy and notice of your right to a hearing and that all the assessments shown on that notice were legally valid however neither the final notice_of_intent_to_levy nor the notice_of_determination states that respondent assessed additions to tax under sec_6651 b conclusion petitioner has not shown that respondent intended to conceal information or mislead the court or that respondent committed fraud on the court thus petitioner failed to establish a prima facie case for granting the motion underlying his motion for leave and the motion for leave was properly denied to reflect the foregoing an appropriate order will be issued
